COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-12-00231-CV
 
 



James C. Thomason and Dorothy L. Lupton


 


APPELLANTS




 
V.
 




ROBERT W. ALLEN AND WIFE BARBARA J.
  ALLEN; JAMES E. BADGETT AND DARRYL G. POU; LARRY BRADSHAW AND WIFE
  SHARON BRADSHAW; TYLER J. CHILD AND WIFE BETTINA CHILD; TOM E. COLE
  AND WIFE TINA COLE; HANNA L. ERICKSON; GARY W. ELLIOTT AND WIFE
  LAVADA ELLIOTT; BRYAN G. FEILLE AND WIFE lAURIE p. fEILLE; BRUCE
  FOWLER AND WIFE ANNETTE FOWLER; DONALD M. GUMMELT AND WIFE CONSTANCE
  GUMMELT; FRED HAFFNER AND WIFE LINDA HAFFNER; MICHAEL R. HALE AND WIFE
  LORI HALE; RAY HALL, JR. AND WIFE KIMBERLY HALL; DONALD MAHANAY AND WIFE
  CHRISTY MAHANAY; HAROLD N. MONTRAY, JR. AND WIFE NANCY MONTRAY; MICHAEL R.
  NOAH AND WIFE PEGGY NOAH; VINCENT C. SANCHEZ AND WIFE GLORIA M.
  SANCHEZ; LARRY J. SHARP AND WIFE JACQUELINE SHARP; HAROLD THOMAS AND
  WIFE YOLANDA THOMAS; AND STEVEN G. WELTHA AND WIFE CATHERINE A.
  WELTHA


 


APPELLEES



 
 
----------
FROM THE 43rd
District Court OF Parker COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          The
trial court granted a summary judgment in cause number CV11-0428 on May 9,
2012, in favor of Appellees James E. Badgett, Darryl G. Pou, Larry
Bradshaw and wife Sharon Bradshaw, Tyler J. Child and wife Bettina Child,
Gary W. Elliott and wife Lavada Elliott, Bryan G. Feille and wife Laurie P.
Feille, Bruce Fowler and wife Annette Fowler, Donald M. Gummelt and wife
Constance Gummelt, Fred Haffner and wife Linda Haffner, Michael R. Hale
and wife Lori Hale, Ray Hall, Jr. and wife Kimberly Hall, Donald Mahanay and
wife Christy Mahanay, Michael R. Noah and wife Peggy Noah, Vincent C.
Sanchez and wife Gloria M. Sanchez, and Larry J. Sharp and wife
Jacqueline Sharp.  The summary judgment did not dispose of the following pro se
Appellees:  Robert W. Allen and wife Barbara J. Allen,
Tom E. Cole and wife Tina Cole, Hanna L. Erickson, Harold N.
Montray, Jr. and wife Nancy Montray, Harold Thomas and wife Yolanda Thomas, and
Steven G. Weltha and wife Catherine A. Weltha.
          On
June 7, 2012, Appellants James C. Thomason and Dorothy L. Lupton
filed a notice of appeal from the order granting the summary judgment.  Shortly
thereafter, on June 15, 2012, the trial court signed an amended order
severing all claims and causes of action between Appellants and the Appellees
who were awarded summary judgment and assigned the case a new cause number,
CV12-0790.  Appellants have filed a separate notice of appeal in that cause challenging
the order granting summary judgment, and that appeal (02-12-00303-CV) remains
pending.
          However,
Appellants’ appeal from the interlocutory order granting summary judgment in
cause number CV11-0428 must be dismissed because the summary judgment did not
dispose of the pro se Appellees.[2]  See Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001) (reasoning that a judgment or order
is final for purposes of appeal if it disposes of all pending parties and
claims before the court).  Accordingly, we dismiss this appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON,
C.J.; and GABRIEL, J.
 
DELIVERED:  August 9, 2012




[1]See Tex. R. App. P. 47.4.


[2]We notified Appellants
that the appeal may be dismissed due to this jurisdictional defect, but they
did not file a response.